DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritter (US 4,950,902).
Regarding claim 1, Ritter (US 4,950,902) teaches an oral care sterilization system comprising: an oral care implement including an elongated body having a plurality of tooth cleaning elements (Fig. 3 toothbrushes 66, 68) and a first coupling member (Fig. 3 the neck having a reduced width or underside of the brush heads of the toothbrushes; Column 4 lines 9-23); a sterilization unit including a housing (Figs. 3, 4 Container C having body member 10) and second coupling member configured for removable attachment of the oral care implement to the sterilization unit (Figs. 3, 4 support member 32 and cover member 12 act to couple the brush; Column 4 lines 1-8); and a sterilization element disposed in the housing proximate to the oral care implement when mounted therein, the sterilization element mounted to an upper surface of the housing (Fig. 2 and 3 surface 12 is an upper surface of the housing) the sterilization element arranged and operable to irradiate a head portion of the oral care implement with ultraviolet radiation (Fig. 3 Ultraviolet lamp 48; Column 3 lines 35-39, Abstract); wherein the second coupling member extends from the upper surface of the housing (Fig. 3 and 4 shows this) and defines a central receptacle (Figs. 2-4 support member 32 defines and is an central receptacle, including slots 60 with support plate 62 along with the annular central opening), the central receptacle formed in a ring (Fig. 4 shows the ring shape best), the sterilization element mounted at a top of the central receptacle (Fig. 3 shows the light 48 located at a top of the receptacle) and surrounded by the central receptacle (Fig. 3 shows the lamp surrounded by the support member 32 and the receptacle it defines). 
Regarding claim 2, Ritter further teaches the oral care implement is vertically suspended from the sterilization unit when mounted therein (Fig. 3).
Regarding claim 12, Ritter further teaches the housing defines a downwardly open cavity that includes the second coupling member (Figs. 3, 4 slots 60 with support plate 62 exist within a downwardly oriented cavity) and a portion of the oral care implement that includes the first coupling member is insertable into the cavity to engage the second coupling member (Fig. 3 the neck having a reduced width or underside of the brush heads of the toothbrushes can be inserted into the cavity to engage the slots 60).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 4,950,902).
	Regarding claim 3, Ritter teaches all the limitations of claim 1, but appears silent with regards to a theme.
.
	
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 4,950,902) in view of Russell (US 2007/0204417).
Regarding claim 6, Ritter teaches all the limitations of claim 3. Ritter appears to be silent with regards to a resilient elastomeric material over-molded on the body of the oral care implement providing a non-slip gripping surface.
Russell (US 2007/0204417) teaches a toothbrush with a resilient elastomeric material over-molded on its body providing a non-slip gripping surface (Figs. 6-9 elastomeric material 16 on handle 12; Paragraph [0042]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the oral care implement taught by Ritter such that is comprises a resilient elastomeric material over-molded on its body to provide a non-slip gripping surface to arrive at the claimed invention. One would have been motivated to do so in order to allow a user to better and more comfortably grip the oral care implement to arrive at an improved device. Regarding the limitation that the overmold is the indicia, this aesthetic and non-functional limitation does not differentiate the claimed invention over the prior art. See the rejection of claim 1 above. Furthermore, the term “indicia” is broad and could encompass any stylistic or thematic feature and thus the overmold taught by Russell reads on this limitation.
Regarding claim 7, Ritter in view of Russell teaches all the limitations of claim 6. Regarding the limitation that the gripping surface is a thumb grip: Apparatus claims cover what a device is, not what a .

Claims 8-9, 18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 4,950,902) in view of Barry (US 2012/0112018).
Regarding claim 8, Ritter teaches all the limitations of claim 2. Ritter appears to be silent with regards to the oral care implement being magnetically attached to the housing of the sterilization unit.
Barry (US 2012/0112018) teaches a magnetic toothbrush holder (title) wherein the toothbrush is held in an upright position by magnets (Fig. 1 and 2 magnets 29 and 30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ritter such that the first coupling member comprises a magnetic element and the second coupling member comprises a magnetic element such that the toothbrush is magnetically attached to the housing as taught by Barry to arrive at the claimed invention. One would have been motivated to do so as the combination of familiar prior art elements according to known methods to arrive at nothing more than predictable results is prime facie obviousness. See MPEP 2143(I)(A) for more details. The body of the oral care implement is made of magnetizable metal and thus reads on the limitation that the implement has a magnetic metal element.
Regarding claim 9, Ritter in view of Barry teaches all the limitations of claim 8. Barry further teaches the first coupling member is recessed in the body of the oral care implement and covered by a layer of an overlying material. (Abstract). Barry teaches the internals of the toothbrush comprise the magnetic metal element and are covered by a plastic housing, thus reading on the claimed limitation.
 an upper surface (Fig. 2 and 3 surface 12) a downwardly open internal cavity extending from the upper surface (Figs. 3, 4 Container C having body member 10 has void space extending downwardly from surface 12), an ultraviolet light source disposed in the cavity and mounted to the upper surface (UV lamp 48), and a second coupling member disposed in the cavity and extending from the upper surface (Figs. 3, 4 support member 32 and cover member 12 support the brush; Column 4 lines 1-8); the toothbrush removably suspended from the sterilization unit (Abstract states the toothbrush is selectively positioned); wherein the ultraviolet light source is arranged and operable to irradiate at least the head portion of the oral care implement with ultraviolet radiation (Abstract), and wherein the second coupling member defines a central receptacle (Figs. 2-4 support member 32 defines and is an central receptacle; slots 60 with support plate 62), the central receptacle formed in a ring (Fig. 4 shows the ring shape best), the sterilization element mounted at a top of the central receptacle and surrounded by the central receptacle (Fig. 3 shows the lamp surrounded by the support member 32 and the receptacle it defines). Ritter appears to be silent with regards to a magnetic coupling. 
Further regarding the limitations that the toothbrush is magnetically coupled to the housing by a first and second magnetic coupling member respectively: Barry teaches a magnetic toothbrush holder (title) wherein the toothbrush is held in an upright position by magnets, the toothbrush itself being partially made of a magnetic metal (Fig. 1 and 2 magnets 29 and 30, Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ritter such that the toothbrush is magnetically attached to the housing as 
	Further regarding the limitation that the sterilization unit is disk-shaped: The unit is a cylinder and thus is disk shaped. However, should it be found that Ritter does not teach this limitation with sufficient specificity: It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ritter such that the container is shaped such that it is a disk shape. One would have been motivated to do so as the mere change in shape of a device is a matter of choice which a person of ordinary skill would have found obvious absent evidence that the particular shape was significant, and thus the claimed invention is not distinguished over Ritter. See MPEP 2144(IV)(B) for more details.
	Regarding claim 21, Ritter appears to be silent with regards to a magnetic coupling. 
Barry teaches a magnetic toothbrush holder (title) wherein the toothbrush is held in an upright position by magnets (Fig. 1 and 2 magnets 29 and 30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ritter such that the toothbrush is magnetically attached to the housing as taught by Barry to arrive at the claimed invention. One would have been motivated to do so as the combination of familiar prior art elements according to known methods to arrive at nothing more than predictable results is prime facie obviousness. See MPEP 2143(I)(A) for more details.
	Regarding claim 22, Barry further teaches the toothbrush and sterilizing unit have magnets (Fig. 1 and 2 magnets 29 and 30, Abstract). The body of the oral care implement is made of magnetizable metal and thus reads on the limitation that the implement has a magnetic metal element. This feature has already been incorporated into the primary reference and proven obvious. Therefore no further analysis is necessary.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 4,950,902) in view of Ruppert (US 2009/0184015) and further in view of Musialek (US 2019/0282348).
Regarding claim 10, Ritter appears to be silent with regards to the second coupling member being a ring magnet.
Ruppert (US 2009/0184015) teaches a magnetic toothbrush holder (title) wherein the toothbrush is held in an upright position by magnets (Fig. 12 magnet 65; Paragraph [0029]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ritter such that the first coupling member comprises a magnetic element and the second coupling member comprises a magnetic element such that the toothbrush is magnetically attached to the housing as taught by Ruppert. One would have been motivated to do so as the combination of familiar prior art elements according to known methods to arrive at nothing more than predictable results is prime facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding the limitation that the magnet is a ring magnet: Musialek (US 2019/0282348), with an effective filing date of 7/19/2016, teaches a device for supporting a device with magnets wherein the magnetics are ring magnets (Fig. 4A ring magnet 19; Paragraph [0037]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ritter such that the magnet is a ring magnet. One would have been motivated to do so to use a magnet that is known to be effective for temporarily supporting small objects to arrive at an improved device. While the device taught by Musialek is not a toothbrush, the references of Ritter Rupert and Musialek all share the common goal and motivation of securely and temporarily supporting small devices off the ground.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 4,950,902) in view of Barry (US 2012/0112018) as applied to claims 8-9, 18, and 21-22and further in view of Russell (US 2007/0204417).
Regarding claim 11, Ritter in view of Barry teaches all the limitations of claim 9. Ritter in view of Barry appears to be silent with regards to an elastomeric material overmolded on the body of the oral care implement.
Russell teaches a toothbrush with an elastomeric material over-molded on its body (Figs. 6-9 elastomeric material 16 on handle 12; Paragraph [0042]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the oral care implement taught by Ritter such that is comprises a elastomeric material over-molded on its body, such that at least part of the overlying material is an elastomeric material as taught by Russell to arrive at the claimed invention. One would have been motivated to do so in order to allow a user to better and more comfortably grip the oral care implement to arrive at an improved device.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 4,950,902) in in view of Reuben (US 2007/0295916).
Regarding claim 13, Ritter teaches all the limitations of claim 12, but appears to be silent with regards to a LED, xenon bulb, or mercury bulb.
Reuben (US 2007/0295916) teaches an oral care implement cleaning device that uses a UV LED to irradiate the implement (Title, Figs. 1-4 UV LED 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ritter such that the UV light source is an LED. One would have been motivated to do so to combine familiar prior art elements according to known methods to arrive at predictable results. All of 
Regarding claim 14, Ritter further teaches a power source comprised of one or more batteries removably disposed in the housing, the power source configured to provide electric power to the light source (Fig. 5 Column 4 lines 24-32). It is inherent or at least obvious for the battery to be replaceable and thus removable from the housing, as by definition the potential energy stored within a battery is finite and thus an ordinary artisan would know that the battery would need to be removable in order for the device to function with any longevity. Furthermore the courts have held that if it were considered desirable for any reason to make a component separable, then it would be obvious to one having ordinary skill to do so for that purpose. See MPEP 2144(V)(C) for more details.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 4,950,902) in view of Scheidell (US 3,748,094) as evidenced by Wikipedia “Cantilever” (NPL retrieved 2020).
Regarding claim 16, Ritter appears to be silent with regards to a support comprising a base.
Scheidell (US 3,748,094) teaches an oral care sterilization system for oral care implements (Abstract), wherein there is a support comprising a base (Figs. 1-7 mounting boss 14 attached to appliance bracket 18) configured to hang the housing in a suspended manner (Column 2 lines 3-6, and 38-44). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ritter such that there is a support comprising a base configured to hang the unit in a suspended manner as taught by Scheidell to arrive at the claimed invention. One would have been motivated to do so in order to arrive at a more conveniently usable device to arrive at an improved sterilization device. The combination of familiar prior art elements according to known methods to arrive at the predictable result of a more convenient device is prima facie obviousness. See MPEP 2143(I)(A) for more details. 
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 4,950,902) in view of Bettles (US 2015/0217011) and alternatively in view of Huynh (US 2016/0101206).
Regarding claim 17, Ritter in view of Scheidell teaches all the limitations of claim 2. Ritter appears to be silent with regards to an array of decorative LEDs arranged circumferentially around the housing. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ritter such that there is an annular array of decorative light emitting diodes arranged circumferentially around the housing of the sterilization unit, as the courts have found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04(I) for more details. By definition and as claimed, a decorative bank of lights provides no mechanical function to the apparatus. Therefore the feature does not patentably distinguish the claimed invention over Ritter. Ritter appears to be further silent with regards to a USB port configured to supply electric power to the sterilization unit.
Bettles (US 2015/0217011) teaches a UV disinfection case (Title) powered by a USB power source (Paragraph [0066]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ritter such that the power source is a USB power source as taught by Bettles to arrive at the claimed invention. One would have 
Regarding specifically the limitation that there is an annular array of decorative LEDs arranged circumferentially around the housing: should it be found that this limitation is not sufficiently obvious over Ritter: Huynh (US 2016/0101206) teaches a disinfecting apparatus with a plurality of decorative LEDs arranged circumferentially around a housing (Fig. 3 shows this, LEDs 500). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ritter such that there are a plurality of decorative LEDs arranged circumferentially around the housing as taught by Huynh to arrive at the claimed invention. One would have been motivated to do so to make the device more aesthetically pleasing. All of the claimed features exist in the prior art and an ordinary artisan could have combined them to arrive at nothing more than predictable results.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 4,950,902) in view of Barry (US 2012/0112018) as applied to claims 8-9, 18, and 21-22 above and further in view of Musialek (US 2019/0282348).
Regarding claim 23, Ritter in view of Barry appear to be silent with regards to a ring magnet.
Musialek (US 2019/0282348), with an effective filing date of 7/19/2016, teaches a device for supporting a device with magnets wherein the magnetics are ring magnets (Fig. 2, 4A ring magnet 20; Paragraph [0037]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ritter such that the magnet is a ring magnet. One would have been motivated to do so to use a magnet that is known to be effective for temporarily supporting small objects to arrive at an improved device. While the device taught by .

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s remarks directed towards claim 1 on page 7 arguing that Ritter fails to teach the second coupling member extending from the upper surface and defining a central receptacle that is formed in a ring and the sterilization element mounted at the top of the receptacle and surrounded thereby: This argument is found to be not persuasive. Ritter teaches an upper surface (side walls labeled 12 in fig. 3) from which the second coupling member extends, wherein the second coupling member defines a ring-shaped central receptacle (the void space in the central aperture of support member 32 reads on the limitation of a receptacle), and the sterilization element being mounted at a top of the receptacle and being surrounded thereby (fig. 3 clearly shows the element being surrounded by the receptacle and the lightbulb extends downwards into the receptacle and thus is mounted at a top thereof). Therefore the rejection of claim 1 is maintained. Similarly for the reasons set forth above claim 18 remains rejected. The remaining dependent claims remain rejected similarly.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1759